 

 

Case 5:19-mj-71288-MAG Document1 Filed 08/14/19 Page 1 of 9

DAVID L. ANDERSON (CABN 149604) Fy
United States Attorney A E Kr
HALLIE HOFFMAN (CABN 210020) AUG 1 4

PE 2019
Chief, Criminal Division Crea SUSAN

NORy AK US Sng .

SCOTT SIMEON (NYBN 5012653) "BPW Oise ECT Coun
Assistant United States Attorney JOSE “AUFORNs

150 Almaden Boulevard, Suite 900
San Jose, California 95113
Telephone: (408) 535-5061
FAX: (408) 535-5066
scott.simeon@usdoj.gov
Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

UNITED STATES OF AMERICA, Gk 1 9 " 1 2 8 GMA

Plaintiff, ) NOTICE OF PROCEEDINGS ON OUT-OF-
) DISTRICT CRIMINAL CHARGES PURSUANT TO
V. ) RULES 5(c)(2) AND (3) OF THE FEDERAL
) RULES OF CRIMINAL PROCEDURE
SERGIO BUCIO, )
)
Defendant. )
)

 

Please take notice, pursuant to Rules 5(c)(2) and (3) of the Federal Rules of Criminal Procedure,
that on August 14, 2019, the above-named defendant was arrested based upon an arrest warrant (copy
attached) issued upon an:

X Indictment
a Information
a Criminal Complaint
o Other
pending in the Eastern District of Kentucky, Case Number 5:17-CR-00055-DCR.
In that case (copy of Second Superseding Indictment attached), the defendant is charged with

Money Laundering, in violation of Title 18, United States Code, Section 1956(h).

Gd

 
oOo fe NY NHN UW FP WO NY

Nw NM NH NY NY WH NY NY NY YS FP FP FP FF FSF FF FF Se
co 17 A th BB YW NN &§ OG Owe Se DO We FF YW YY S| ©

 

 

Case 5:19-mj-71288-MAG Document1 Filed 08/14/19 Page 2 of 9

The maximum penalties are as follows: Not more than 20 years imprisonment; not more than
$500,000 fine or twice the value of the property involved in the transaction, whichever is greater; and
not more than 3 years supervised release. Mandatory special assessment of $100 per Count. Forfeiture of

the listed items. Restitution, if applicable.

DATED: August 14, 2019 Respectfully Submitted,

DAVID L. ANDERSON
United States Attorney

/s/ Scott Simeon
SCOTT SIMEON
Assistant United States Attorney

 

 
Case 5:19-mj-41288-MAG Document1 Filed 08/f47/19 Page 3 of 9

Case: 5:17-cr-00055-DCR *SEALED* Doc #:68 Filed: 08/10/17 Page: 1 of 7 - Page ID#:
467

Fastern Distpicy of Kentucky
UNITED STATES DISTRICT COURT {LED
EASTERN DISTRICT OF KENTUCKY

CENTRAL DIVISION AUG 10 2977
LEXINGTON Arcoy
CLERK RE Ca
UNITED STATES OF AMERICA MCT COURT
V. SECOND SUPERSEDING INDICTMENT NO. 17-CR-55-SS-DCR
CIRO MACIAS MARTINEZ,
SERGIO BUCIO,
BRIZEIDA JANETT SOSA,
RENE RAMOS CAMPOS,
ARLENNE SOSA,
LAURA LISA ORTIZ,
SMIRNA ORTIZ,

ALDO IVAN FLETES-LOPEZ, and
IRMA YOLANDA FREGOSO-GURIERREZ

ke ke & &

THE GRAND JURY CHARGES:

COUNT 1
21 U.S.C. § 846

Beginning in or about a date in 2016, the exact date unknown, and continuing
through on or about April 13, 2017, in Scott County, in the Eastern District of Kentucky,

and elsewhere,

CIRO MACIAS MARTINEZ and
BRIZEIDA JANETT SOSA

did knowingly and intentionally conspire with each other and others to distribute 500
grams or more a mixture or substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C.
Case 5:19-mj-Z1288-MAG Document1 Filed 08/#4#19 Page 4 of 9

Case: 5:17-cr-00055-DCR *SEALED* Doc #: 8 Filed: 08/10/17 Page: 2 of 7 - Page ID#:
46
§ 841(a)(1), all in violation of 21 U.S.C. § 846.

COUNT 2
21 U.S.C. § 841(a)(1)

On or about April 13, 2017, in Scott County, in the Eastern District of Kentucky,
and elsewhere,

CIRO MACIAS MARTINEZ and
BRIZEIDA JANETT SOSA

did knowingly and intentionally possess with intent to distribute 500 grams or more of a
mixture or substance containing a detectable amount of methamphetamine, a Schedule JI
controlled substance, all in violation of 21 U.S.C. § 841(a)(1).

COUNT 3
21 U.S.C. § 846

Beginning in or about a date in 2016, the exact date unknown, and continuing
through on or about April 13, 2017, in Scott County, in the Eastern District of Kentucky,

and elsewhere,

CIRO MACIAS MARTINEZ and
BRIZEIDA JANETT SOSA

did knowingly and intentionally conspire with each other and others to distribute
controlled substances, including a mixture or substance containing a detectable amount of
heroin, a Schedule I controlled substance, and a mixture or substance containing a
detectable amount of cocaine, in violation of 21 U.S.C. § 841(a)(1), all in violation of 21

U.S.C. § 846.
Case 9:19-mj-Z1288-MAG Document 1 Filed 08/44/19 Page 5 of 9
Case: 5:17-cr-00055-DCR *SEALED* Doc #:68 Filed: 08/10/17 Page: 3 of 7 - Page ID#:
469

COUNT 4
21 U.S.C. § 841(a)(1)

On or about April 13, 2017, in Scott County, in the Eastern District of Kentucky,

and elsewhere,

CIRO MACIAS MARTINEZ and
BRIZEIDA JANETT SOSA

did knowingly and intentionally possess with intent to distribute a mixture or substance
containing a detectable amount of tramadol, a Schedule [V controlled substance, all in
violation of 21 U.S.C. § 841(a)(1).

COUNT 5
18 U.S.C. § 1956(h)

Beginning in or about August 2016, the exact date unknown, and continuing
through on or about April 13, 2017, in Scott County, in the Eastern District of Kentucky,
and elsewhere,

CIRO MACIAS MARTINEZ,
SERGIO BUCIO,
BRIZEIDA JANETT SOSA,
RENE RAMOS CAMPOS,
ALDO IVAN FLETES-LOPEZ,
IRMA YOLANDA FREGOSO-GURIERREZ,
and others, knowing that the property involved in financial transactions affecting
interstate commerce represented the proceeds of some form of unlawful activity, did

conspire to conduct such financial transactions, which, in fact, involved proceeds of

specified unlawful activity, that is, the distribution of controlled substances in Kentucky
Case 9:19-mj-£4288-MAG Document 1 Filed 08/44/19 Page 6 of 9
Case: 5:17-cr-00055-DCR *SEALED* Doc #88 Filed: 08/10/17 Page: 4 of 7 - Page ID#:
4
and elsewhere, with the intent to promote the carrying on of such specified unlawful
activity, in violation of 18 U.S.C. § 1956(a)(1)(A)(i), all in violation of 18 U.S.C.
§ 1956(h).

COUNT 6
18 U.S.C. § 1956(h)

Beginning in or about August 2016, the exact date unknown, and continuing
through on or about April 13, 2017, in Scott County, in the Eastern District of Kentucky,
and elsewhere,

CIRO MACIAS MARTINEZ,
SERGIO BUCIO,
BRIZEIDA JANETT SOSA,
ARLENNE SOSA,
LAURA LISA ORTIZ,
SMIRNA ORTIZ,
and others, knowing that the property involved in financial transactions affecting
interstate commerce represented the proceeds of some form of unlawful activity, did
conspire to conduct such financial transactions, which, in fact, involved proceeds of
specified unlawful activity, that is, the distribution of controlled substances in Kentucky
and elsewhere, knowing that the transactions were designed in whole or in part to avoid a
transaction reporting requirement under state or federal law, in violation of 18 U.S.C.
§ 1956(a)(1)(B)(ii), all in violation of 18 U.S.C. § 1956(h).
FORFEITURE ALLEGATION
21 U.S.C. § 853
18 U.S.C. § 982(a)(1)

l. The above allegations are incorporated herein for the purpose of alleging

Forfeiture.
Case 5:19-Mjl288-MAG Document1 Filed 08/f4/19 Page 7 of 9

Case: 5:17-cr-00055-DCR *SEALED* Doc a Filed: 08/10/17 Page: 5 of 7 - Page !D#:

2. In committing the felony offense alleged in Counts I-4 of the Second
Superseding Indictment, the same being punishable by imprisonment for more than one
year, CIRO MACIAS MARTINEZ and BRIZEIDA JANETT SOSA used and
intended to use the below-described property to commit and to facilitate the commission
of the said controlled substance violations, and the below-described property constitutes
proceeds obtained directly and indirectly as a result of the commission of the aforesaid
violations of 21 U.S.C. § 846 and 21 U.S.C. § 841(a)(L), and is therefore subject to
forfeiture pursuant to 21 U.S.C. § 853 including, but not limited to, the currency and
vehicle listed below.

3. In committing the offenses alleged in Counts 5 and 6 of the Superseding
Indictment, the same being punishable by imprisonment for more than one year, CIRO
MACIAS MARTINEZ, SERGIO BUCIO, BRIZEIDA JANETT SOSA, RENE
RAMOS CAMPOS, ARLENNE SOSA, LAURA LISA ORTIZ, SMIRNA ORTIZ,
ALDO IVAN FLETES-LOPEZ, and IRMA YOLANDA FREGOSO-GURIERREZ
shall forfeit to the United States any property involved in the offense or any property
traceable to such property, including but not limited to, the following property:

CURRENCY:

$575,440 in United States currency;
$297,880 in United States currency;
$302,150 in United States currency.
VEHICLE:

Toyota Camry, black in color, KY license plate number 867VYJ, VIN
4T1BK3EK1AU100385, registered to Ciro Macias Martinez at 156 Robin Road,
Georgetown, Kentucky.
Case 5:19-mj-Z4288-MAG Document1 Filed 08/4419 Page 8 of 9

Case: 5:17-cr-00055-DCR *SEALED* Doc #:68 Filed: 08/10/17 Page: 6 of 7 - Page ID#:
472

By virtue of the commission of the felony offenses charged in this Superseding
Indictment by CIRO MACIAS MARTINEZ, SERGIO BUCIO, BRIZEIDA
JANETT SOSA, RENE RAMOS CAMPOS, ARLENNE SOSA, LAURA LISA
ORTIZ, SMIRNA ORTIZ, ALDO IVAN FLETES-LOPEZ, and IRMA YOLANDA
FREGOSO-GURIERREZ, any and all interest the above listed defendants have in the
above-described property, is vested in the United States and hereby forfeited to the
United States pursuant to 21 U.S.C. § 853 and 18 U.S.C. § 982(a)(1).

A TRUE BILL

ag eT Te

neater Sate
IRR ER. +

tr SAX

CARLTON S. SHIER, IV
ACTING UNITED STATES ATTORNEY

 
Case 5:19-mj-£4288-MAG Document1 Filed 08/##(19 Page 9 of 9

Case: 5:17-cr-00055-DCR *SEALED* Doc #: 68 Filed: 08/10/17 Page: 7 of 7 - Page ID#:

COUNTS 1 & 2:

COUNT 3:

COUNT 4:

COUNTS 5 & 6:

PLUS:

PLUS:

PLUS:

473

PENALTIES

Not less 10 years imprisonment, nor more than Life imprisonment,
not more than a $10,000,000 fine, and supervised release for not less
than 5 years.

IF PRIOR FELONY DRUG CONVICTION:

Not less than 20 years imprisonment, nor more than Life
imprisonment, not more than a $20,000,000 fine, and supervised
release for not less than 10 years.

Not more than 20 years imprisonment, not.more than a $1,000,000
fine, and not less than 3 years supervised release.

IF PRIOR FELONY DRUG CONVICTION:

Not more than 30 years imprisonment, not more than a $2,000,000
fine, and not less than 6 years supervised release.

Not more than 5 years imprisonment, not more than a $250,000 fine,
and not less than 1 years supervised release.

IF PRIOR FELONY DRUG CONVICTION:

Not more than 10 years imprisonment, not more than a $500,000
fine, and not less than 2 years supervised release.

Not more than 20 years imprisonment, not more than $500,000 fine

- or twice the value of the property involved in the transaction,

whichever is greater, and not more than 3 years supervised release.
Mandatory special assessment of $100 per Count.
Forfeiture of the listed items.

Restitution, if applicable.
